Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 1, 2019

                                      No. 04-19-00189-CR

                                     Victor Manuel PEREZ,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR6059
                        The Honorable Velia J. Meza, Judge Presiding


                                         ORDER
        On June 27, 2019, appellant filed a motion requesting a sixty-day extension of time to file
his brief, which is due to be filed on June 28, 2019. The motion is GRANTED, and appellant’s
brief must be filed no later than August 27, 2019. Given the length of the extension granted, NO
FURTHER EXTENSIONS WILL BE GRANTED ABSENT EXTENUATING
CIRCUMSTANCES.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court